DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-16 and 23-26 in the reply filed on 07/08/2021 is acknowledged.
Claims 17-22 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 07/08/2021.

Claim Objections
Claims 2-16 and 25-26 are objected to because of the following informalities:  
Claims 2-16, ln. 1 should read ---[[A]] The lid----
Claim 24 should read ---manufacturing [[a]] the lid as claimed in claim 1, the method comprising: providing [[a]] the first part, [[a]] the second part and the engaging means; and assembling the first part, the second part and the engaging means to form [[a]] the lid----
Claim 25 should read ----attaching [[a]] the lid as claimed in claim 1 to [[an]] the implant----
Claim 26 should read ---removing [[a]] the lid as claimed in claim 1 from [[an]] the implant----


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise 
Such claim limitations that use “means” that are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph include the “rotation means” required by claims 11-12. 
Such claim limitations that use “means” that are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph include the “engaging means” of claim 1, the “complementary guide” means of claim 8, and the “rotation means” of claim 13. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 4 recites the 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6, 8-16 and 23-26 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jacobssen et al. (Pub. No.: US 2012/0245535 A1).
Regarding claim 1, Jacobsson discloses (figs. 1-4) a lid (medical closure device 1) for a medical implant (abstract) comprising: a first part (closure part 3), a second part (coupling part 2) and engaging means (protruding webs 11a, 11b, 11c, 11d), wherein the second part is rotatable relative to the first part, or the first part is rotatable relative to the second part (¶ 0070, ln. 10-13), such that, in use, rotation of the first part relative to the second part causes the engaging means to engage with and attach the lid to the implant (¶ 0070, ln. 9-15, ¶ 0072, ln. 1-5). 
claim 2, Jacobsson discloses (fig. 1-4) wherein the first part, the second part and the engaging means are arranged that such that, in use, rotation of the second part relative to the first part, or rotation of the first part relative to the second part, causes the first part to press against the engaging means (engaging means comprise threads 12a, 12b, 12c, 12d are pressed against internal thread 16 of first part, ¶ 0070, ln. 1-3). 
Regarding claim 3, Jacobssen discloses (fig. 1-4) wherein the engaging means is located on the second part (¶ 0065, ln. 1-2, ¶ 0068, ln. 1-3). 
Regarding claim 4, Jacobssen discloses (fig. 1) wherein the engaging means comprises one or more, preferably three, pins (four protruding webs 11a, 11b, 11c, 11d ¶ 0068, ln. 1-3). 
Regarding claim 5, Jacobssen discloses wherein the first part is a cap (¶ 0069, ln. 1). 
Regarding claim 6, Jacobssen discloses (fig. 1) wherein the second part is a base (see fig. 1), wherein the base is preferably ring shaped (¶ 0012, ln. 1-2). 
Regarding claim 8, Jacobssen discloses (fig. 1-4) wherein the first and second part comprise complementary guide means (first part comprises internal thread 16 and second part comprises external threads 12a, 12b, 12c, 12d ¶ 0070, ln. 1-3). 
Regarding claim 9, Jacobssen discloses (fig. 1-4) wherein the complementary guide means comprises one or more grooves provided in the first part or the second part (see grooves of thread 16, fig 4), and one or more complementary protruding parts provided on the other of the first part and the second part (see threads 12a, 12b, 12c, 12d), whereby the one or more protruding parts are arranged to extend into the one or 
Regarding claim 10, Jacobssen discloses (fig. 1-4) wherein the first and second parts are arranged such that the second part is rotated relative to the first part, or the first part is rotated relative to the second part (¶ 0042, ln. 1-4), the first part is also made to move axially with respect to the second part (see fig. 4, when first part is demounted from second part by rotating ¶ 0070, ln. 10-13, the first part will move in the axial direction with respect to the second part). 
Regarding claim 11, Jacobssen discloses (fig. 1-4) wherein the first part comprises or has connected thereto a rotation means (see threads 12a, 12b, 12c, 12d connected to first part ¶ 0068, ln. 1-4) for rotating the first part relative to the second part (¶ 0068, ln. 1-4, ¶ 0070, ln. 1-3). 
Regarding claim 12, Jacobssen discloses (fig. 1-4) wherein the rotation means is movable from a first position in which the second part may be rotated relative to the first part, or the first part may be rotated relative to the second part (when the threads 12a, 12b, 12c, 12d are not engaged with internal thread 16), and a second position in which the second part may not be rotated relative to the first part, or the first part may not be rotated relative to the second part (when threads 12a, 12b, 12c, 12d are engaged with internal thread 16) (¶ 0070, ln. 1-3). 
Regarding claim 13, Jacobssen discloses (fig. 1-4) wherein the rotation means is a movable member or slider arranged to move or slide, preferably radially, in a groove or recess provided in the first part (rotation means comprises threads 12a, 12b, 12c, 12d which move into thread 16 in the first part ¶ 0068, ln. 1-4, ¶ 0070, ln. 1-3). 
claim 14, Jacobssen discloses (fig. 1-4) wherein the lid further comprises a seal (sealing ring 4) (¶ 0064, ln. 1-3). 
Regarding claim 15, Jacobssen discloses (fig. 4) wherein the seal is provided in or is part of the first part (see fig. 4, recess 18 accommodates seal 4 ¶ 0070, ln. 4-5). 
Regarding claim 16, Jacobssen discloses (fig. 1) wherein the seal is a sealing ring (see fig. 1, ¶ 0064, ln. 2-3). 
Regarding claim 23, Jacobssen discloses an implant with a lid attached thereto (¶ 0072, ln. 2-5). 
Regarding claim 24, Jacobssen discloses (fig. 1-4) a method of manufacturing a lid (medical closure device 1), method comprising:
Providing: a first part (closure part 3), a second part (coupling part 2) and engaging means (protruding webs 11a, 11b, 11c, 11d); and
Assembling the first part, the second part and the engaging means to form the lid such that the second part is rotatable relative to the first part, or vice versa (¶ 0070, ln. 10-13), and, in use, rotation of the first part relative to the second part, or vice versa, causes the engaging means to engage with and attach the lid to the implant (¶ 0070, ln. 9-15, ¶ 0072, ln. 1-5).
Regarding claim 25, Jacobssen discloses (fig. 1-4) a method of attaching the as claimed in claim 1 to the implant, the method comprising: 
Placing the lid over a protruding end of the implant (¶ 0039, ln. 1-2); and then
Rotating the second part relative to the second part, or vice versa, such that the engaging means engage with and attach the lid to the implant (¶ 0041, ln. 1-3, ¶ 0042, ln. 1-4, ¶ 0070, ln. 9-15, ¶ 0072, ln. 1-5). 
claim 26, Jacobssen discloses (fig. 1-4) a method of removing the lid from the implant, the method comprising: rotating the second part relative to the first part, or vice versa, such that the engaging means disengage from the lid (first part can be rotated to demount ¶ 0070, ln. 10-12 which would disengage engaging means from the lid); and then
Removing the lid from the implant (demounting ¶ 0017, ln. 8-10). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any 
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Jacobssen, as applied to claim 1 above.
Regarding claim 7, the first embodiment of Jacobssen discussed above with respect to claim 1 fails to disclose wherein the first part is snap fitted into the second part. 
However, Jacobssen discloses (fig. 6-7) a second embodiment (22) wherein the first part (closure part 23) is snap fitted into the second part (coupling part 24) (¶ 0042, ln. 4-8; ¶ 0077, ln. 1-4). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the first embodiment of Jacobssen such that the first part is snap fitted into the second part, as taught by the second embodiment of Jacobssen as snap fitting is suitable for coupling the first part to the second part (¶ 0042, ln. 5-9). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Axelsson et al. (Pub. No.: US 2007/0244452 A1) teaches a lid for an ostomy device. Johansson et al. (Pub. No.: US 2012/0123361 A1) teaches a lid for an ostomy device. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on (571) 272-1115.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MEAGAN NGO/Examiner, Art Unit 3781   
/TATYANA ZALUKAEVA/Supervisory Patent Examiner, Art Unit 3781